            Case 3:20-cv-00467-JE       Document 7       Filed 08/21/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




TERRO LAJUAN BELL,                                           No. 3:20-cv-0467-JE

                       Petitioner,                           ORDER

       v.

JOSIAS SALAZAR,

                       Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [ECF 5] on July 20,

2020, in which he recommends that the Court enter judgment dismissing the Petition for Writ of

Habeas Corpus [ECF 1] and decline to issue a certificate of appealability on the basis that

Petitioner has not made a substantial showing of the denial of a constitutional right pursuant to

28 U.S.C. § 2253(c)(2). The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).




1 - ORDER
          Case 3:20-cv-00467-JE          Document 7       Filed 08/21/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderk’s Findings and Recommendation [ECF 5].

Accordingly, the Petition for Writ of Habeas Corpus [ECF 1] is dismissed for lack of

jurisdiction, and the Court declines to issue a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c)(2).

       IT IS SO ORDERED.



       DATED: __________________________.
                  August 21, 2020




                                                              MARCO A. HERNÁNDEZ
                                                              United States District Judge




2 - ORDER
